Citation Nr: 1710900	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for thoracolumbar spine degenerative disc disease (back disability), prior to May 24, 2012.

2.  Entitlement to an increased rating in excess of 20 percent for a back disability on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served in the Army on active duty from February 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in May 2012 and May 2014.  In March 2015, the Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand (Joint Motion).  Pursuant to the Joint Motion, the Board limited the issue of an increased rating in excess of 20 percent for back disability to the period prior to May 24, 2012.  Most recently, in June 2016, the Board remanded the matter for further development of the evidence. That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to May 24, 2012, the Veteran's back disability was not manifested by a forward flexion of 30 degrees or less of the thoracolumbar spine; ankylosis of the thoracolumbar or entire spine; or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  The Veteran's back disability has not been shown to warrant an extraschedular evaluation in addition to the schedular rating that is assigned.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for back disability have not been met prior to May 24, 2012.  38 C.F.R. § 4.71 (a) (2016).
2.  The criteria for an increased rating in excess of 20 percent for back disability on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

In a claim for increase, the VCAA requires notice of types of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  In addition, the Veteran was afforded a VA medical opinion most recently in November 2016.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran disagrees with the conclusion reached in the November 2016 VA medical opinion, neither he nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his or her opinion); see December 2016 correspondence.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA medical opinion, has been met.  38 C.F.R. § 3.159 (c) (4) (2016).

Legal Criteria - General Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis - Back Disability

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran was granted service connection for his back disability in an April 2005 rating decision.  He subsequently filed a claim for increased rating, for which he underwent a VA examination in June 2008.  According to the VA examiner, the Veteran had a forward flexion to 50 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  Fatigue, decreased motion, stiffness, weakness, spasms, and pain were noted.  The Veteran reported in the examination that he had severe flare-ups every 2 to 3 weeks that lasted hours, but did not impact his level of motion or functioning.  There was no evidence of ankylosis, and the Veteran denied experiencing incapacitating episodes within the past 12 months.  See June 2008 Compensation and Pension Exam Report.  A June 2008 rating decision granted an increased rating of 20 percent for the back disability.  The Veteran filed a notice of disagreement, and the RO requested another examination to determine the severity of the Veteran's back disability.  

The Veteran underwent a VA examination in December 2009.  According to the examiner, the Veteran had a forward flexion to 65 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 15 degrees.  Pain with motion, muscle spasms and weakness, guarding, and tenderness were noted.  In addition, the examiner reported the Veteran as stating that he suffered severe spinal flare-ups on a weekly basis that lasted three to seven days and reduced his mobility to the extent that he sometimes had to miss work due to the pain.  The examiner also found no evidence of ankylosis or incapacitating episodes in the past year.  See December 2009 Compensation and Pension Exam Report.  Subsequently, in December 2009, the RO denied an increased rating in excess of 20 percent for the Veteran's back disability.  The Veteran perfected an appeal.

In a May 2012 remand decision, the Board instructed the RO to obtain a new VA examination.  Accordingly, the Veteran underwent a VA examination of his back on May 24, 2012.  The VA examiner observed a forward flexion to 75 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was pain on movement and a disturbance of locomotion.  The examiner did not observe muscle spasms or guarding, but did note tenderness.  Flare-ups were not noted to impact the function of the spine.  In addition, no incapacitating episodes were noted in the last 12 months.  See May 24, 2012 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.

The RO again denied an increased rating for the Veteran's back disability.  The RO reasoned that the objective findings of the May 24, 2012 VA examination supported a rating of 10 percent, not an increased rating in excess of 20 percent.  The 20 percent rating was continued.  See February 2012 Supplemental Statement of the Case (SSOC).

The matter returned to the Board in May 2014.  The Board denied an increased rating for the Veteran's back based on the findings of the May 24, 2012, and December 2009 VA examinations.  The Veteran appealed the denial to the Court.  As stated in the aforementioned, the Court granted the Joint Motion remanding the matter in July 2015.  In the Joint Motion, VA agreed that the Board erred by failing to provide an adequate statement of reasons or bases to support its decision that the Veteran's flare-ups as reported in the June 2008 and December 2009 VA examinations did not warrant a higher schedular rating prior to May 24, 2012.  March 2015 Joint Motion for Partial Remand.  VA also agreed that it erred by failing to address why further development was not necessary since the December 2009 VA examination was inadequate to rely on for rating purposes because the examiner did not provide any actual assessment of the degree of functional loss, if any, caused by the Veteran's flare-ups at that time.  Furthermore, the VA agreed to also remand the matter to readjudicate the issue of referral for extraschedular consideration for the entire appeal period.

In accordance with the Joint Motion, the Board remanded the matter in July 2015 for a new VA examination.  Specifically, the Board instructed the RO to return the claims folder to the examiner that provided the December 2009 VA examination in order to obtain an addendum regarding the degree of functional loss, if any, caused by flare-ups of the Veteran's back disability for the period prior to May 24, 2012.  

Pursuant to the July 2015 Board remand decision, the RO obtained a new VA examination in August 2015.  The examination was carried out by the VA examiner who co-signed the December 2009 examination report.  The examiner did not review the Veteran's VA claims file.  According to the examiner, the Veteran's back had a forward flexion to 55 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and lateral rotation to 25 degrees.  Muscle spasms or tenderness were not noted, but the examiner did note guarding that did not result in an abnormal gait or abnormal spinal contour.  The examiner also reported the Veteran as stating that he had functional loss or impairment of his back due to flare-ups.  Specifically, the Veteran reported having flare-ups every 2 to 3 weeks that would last 1 to 2 days.  If the flare-ups were severe, he would stay in bed while at home or be assigned light duty while at work.  However, the examination was not conducted during a flare-up.  The examiner stated that she was unable to say without mere speculation if pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because a flare-up was not observed.  In addition, no ankylosis of the spine or incapacitating episodes in the past 12 months were noted.  See August 2015 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.

In June 2016, the Board remanded the matter again for a new VA examination.  The Board reasoned that the 2015 VA examination, rather than provide any independent assessment in regard to the degree of functional loss caused by flare-ups of the Veteran's back disability, instead summarized the December 2009 VA examination findings concerning the Veteran's back disability.  The Board also found it unclear whether a physical examination was necessary rather than an opinion and whether any attempts were made to contact the examiner who conducted the December 2009 VA examination as the Board instructed.  

Accordingly, the Board instructed the RO to clarify whether the examiner who conducted the December 2009 VA examination was available to provide an addendum and, if not, to forward the Veteran's claims file to the examiner who conducted the August 2015 VA examination.  The Board specifically instructed that the examiner comment on any functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's back for the period prior to May 24, 2012.  If a detailed rationale could not be made without resort to speculation, the Board instructed the examiner to provide an explanation as to why and to note what, if any, additional evidence would permit such an opinion to be made.

In July 2016, the Veteran underwent a VA examination with a different examiner.  
The examiner found that the Veteran's back had a forward flexion to 40 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  All ranges of motion exhibited pain.  No muscle spasm or guarding was noted.  Localized tenderness was observed, but it did not result in an abnormal gait or abnormal spinal contour.  The examiner reported the Veteran as stating that he had flare-ups 4 days a week that last 2 to 2.5 hours.  The Veteran stated that he "wouldn't be able to do nothing" during a flare-up.  However, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups.  The examiner explained that it was not feasible to determine functional loss during flare-ups because the Veteran was not experiencing a flare-up at the time of the examination.  In addition, the examiner did not observe ankylosis of the spine.  The Veteran also did not report any incapacitating episodes in the past 12 months.  See July 2016 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.

Subsequently, in November 2016, the examiner of the August 2015 VA examination provided an addendum.  The examiner reviewed the Veteran's VA claims file, including the December 2009 and August 2015 VA examination reports.  The examiner stated that, while the Veteran reported flare-ups in the December 2009 and August 2015 examinations, no functional loss of his back was observed during either examination.  The examiner also noted that the Veteran did not exhibit motor weakness or muscle atrophy and did not use an assistive device in either examination.  In addition, the examiner stated that there was not a significant change in the ranges of motion of the back's forward flexion motion before and after repetition from December 2009 while the other planes of motion were almost normal during initial and repeat motions.  As such, the examiner stated that there was not much progression of the Veteran's back disability from December 2009 to August 2015.  The examiner concluded that, based on the December 2009 and August 2015 VA examinations, there was no functional loss during flare-ups prior to 2012.  See November 2016 Compensation and Pension Examination Report.

Upon review of the record, the Board finds that the competent evidence of record does not establish symptoms warranting an increased rating in excess of 20 percent for the Veteran's back disability prior to May 24, 2012.  Both the June 2008 and December 2009 VA examinations recorded forward flexion of the Veteran's back well over 30 degrees.  In addition, neither examination noted ankylosis of the back or evidence of incapacitating episodes in the previous 12 months.  See June 2008 Compensation and Pension Exam Report; December 2009 Compensation and Pension Exam Report.  

Moreover, the evidence demonstrates that the back's range of motion during flare-ups did not meet the increased rating criteria prior to May 24, 2012.  The Veteran reported in the June 2008 VA examination that, while he had flare-ups, they did not impact his back's level of motion or functioning.  See June 2008 Compensation and Pension Examination Report.  While the Veteran reported painful flare-ups that reduced his mobility in the December 2009 VA examination, the November 2016 VA addendum stated that the Veteran suffered fewer flare-ups, from flare-ups every week in December 2009 to flare-ups every 2 to 3 weeks in August 2015.  The examiner also noted that there was not a significant change in the back's range of motion between the December 2009 and August 2015 examinations.  Accordingly, because there was not much progression of the Veteran's back disability between December 2009 and August 2015, the examiner concluded that there was no functional loss during flare-ups prior to May 24, 2012.  See December 2009 Compensation and Pension Exam Report; August 2015 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire; November 2016 Compensation and Pension Examination Report. 

The November 2016 VA examiner did not make an independent assessment of the Veteran's loss of function during flare-ups prior to May 24, 2012.  However, the examiner stated in his separate July 2016 examination report that he could not say without mere speculation whether pain and other symptoms significantly limited the Veteran's functional ability with flare-ups because the Veteran did not have a flare-up during the examination.  See July 2016 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.  The August 2015 VA examiner concurs with this reasoning, stating that there is no feasible way to determine functional loss during flare-ups when the Veteran does not experience a flare-up during the examination.  August 2015 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.  There is no evidence to doubt the credibility of either VA examiner, and the Board finds their opinions probative.  

While an addendum was not obtained by the December 2009 VA examiner, the November 2016 addendum was completed by the VA physician that co-signed the December 2009 examination report.  See December 2009 Compensation and Pension Exam Report, co-signer Dr. G; November 2016 Compensation and Pension Examination Report by Dr. G.  The RO attempted in good faith to obtain an opinion from the December 2009 examiner.  See September 2016 Compensation and Pension Exam Inquiry.   Several years passed from the December 2009 VA examination to the June 2016 Board remand decision, and it is not unreasonable that the examiner was unavailable to perform the addendum.  Therefore, the Board finds that the November 2016 addendum substantially complies with the Board's June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For said reasons, the Board finds that the Veteran is not entitled to a schedular rating of 40 percent for his back disability.  The Veteran is also not entitled to a rating of 50 percent due to the lack of evidence of unfavorable ankylosis of the entire thoracolumbar spine.  In addition, the Veteran is not entitled to a rating of 100 percent because there is no evidence of unfavorable ankylosis of the cervical spine as well as the thoracolumbar spine. 

Legal Criteria and Analysis - Extraschedular Increased Rating

Pursuant to the July 2015 Board remand decision, the RO referred the matter to the Director of Compensation Service for extraschedular consideration.  In January 2016, the Director issued an administrative review denying an extraschedular increased rating in excess of 20 percent.  

The Board has also considered whether an extraschedular rating is warranted for the service-connected back disability for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, limitation of motion due to pain, and flare-ups.  However, as stated above, there was no observable additional limitation of motion during flare-ups.  See June 2008, August 2015, July 2016, and November 2016 VA examinations.  

The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment the Veteran experiences, as described above, results from the limitation of motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm; and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities-either directly, as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly, as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  Importantly, the November 2016 VA examiner reviewed the record specifically for this purpose and concluded that the Veteran did not experience additional limitation of motion or functional loss due to flare-ups.  See Mitchell, supra.  Further, in the June 2008 VA examination the Veteran himself specifically denied any additional functional loss during flare-sups.  He has further reported that, to the extent his flare-ups have caused any functional loss, his employer accommodated him until his retirement in 2013, which was due to multiple disabilities, both service-connected and non-service-connected. 

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis at any point during the appeal period.


ORDER

An increased rating in excess of 20 percent for back disability, prior to May 24, 2012, is denied.

An extraschedular rating in excess of 20 percent for back disability is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


